El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Éste es un pleito de injunction para impedir a la deman-dada que perturbe a la demandante en la posesión de cierta parcela de terreno. Entre otras defensas, la demandada adujo la falta de hechos suficientes para determinar una causa de acción. Esta cuestión fue sometida por medio de una excepción previa antes del juicio y declarada sin lugar por la corte de distrito.
Las secciones 1 y 2 de la “Ley proveyendo procedimientos para recobrar la posesión de propiedad inmueble”, aprobada el 13 de marzo de 1913 (leyes de ese año, pág. 85) leían así:
“Sección 1. — Se concederá un ‘injunction’ para recobrar la pose-sión material ele propiedad inmueble cuando una parte demuestre ante la corte que ha s’.clo privada de la posesión material por actos violentos o fraudulentos de la otra, a menos que tales actos fueren ejecutados por virtud de procedimiento legal.
“Sección 2. — La demanda será redactada y jurada de acuerdo con las disposiciones del Código de Enjuiciamiento Civil, y hará constar:
“(1) Que el demandante, dentro de los cuatro meses con ante-rioridad a la presentación de la demanda, estaba en posesión real de la propiedad que en dicha demanda se describe.
“(2) Que ha sido privado de ella por los predichos actos violen-tos o fraudulentos. Deberá también describir claramente los actos *197constitutivos de la privación de la posesión, así como si diebos actos fueron realizados por el demandado u otra persona por orden de éste.”
Estas dos secciones, según fueron enmendadas en 1917 (leyes de ese año, tomo 2, pág. 221), prescriben:
‘ ‘ ‘ Sección 1. — Se concederá un injunction para retener o recobrar la posesión material de propiedad inmueble, a instancia de parte in-teresada, siempre que ésta demuestre, a satisfacción de la corte, que lia sido perturbada en la posesión o tenencia de dicba propiedad, por actos que manifiesten la intención de inquietarle o despojarle, o cuando baya sido ya despojada de dicba posesión o tenencia.’
“ ‘Sección 2. — La demanda será redactada y jurada de acuerdo con las disposiciones del Código de Enjuiciamiento Civil, y bará constar:
“ ‘(1) Que el demandante, dentro del año precedente a la pre-sentación de la demanda, estaba en la posesión real de la propiedad que en dicha demanda se describe, si se trata de recobrarla, y estaba y está, si de retenerla.
“ ‘ (2) Qíue ba sido perturbado o despojado de dicha posesión o tenencia.
“ ‘Deberá también describir claramente los hechos constitutivos de la perturbación o despojo, así como si dichos actos fueron reali-zados por el demandado o por otra persona por orden de ésta.’ ”
La teoría de la apelante es que la frase del inciso 1 de la sección 2 “dentro del año precedente a la presentación de la demanda”, debe ser interpretada como que significa du-rante más de un año anterior a la pérdida de la posesión o perturbación de la misma. La apelante también sostiene que la demandante debió baber alegado que su posesión no la dis-frutaba por mera tolerancia y que no había sido obtenida clandestinamente, por medio de violencia o por actos clan-destinos desconocidos por el poseedor anterior. En apoyo de estas contenciones la apelante descansa en las secciones 446, 447, 448, 462, inciso 4, y 1869 del Código Civil (Estatu-tos de 1911).
No existe la presunción de que un demandante se halla en posesión por la mera tolerancia de un demandado o que éste había estado previamente en posesión del terreno en cuestión *198en momento alguno. Ni el artículo 446 del Código Civil ni el alegato de la apelante presentan base satisfactoria para la conclusión de que el demandante en un pleito de este gé-nero debe negar la posibilidad, primero, de que quizá pudo haber adquirido del demandado, y segundo, de que tal vez pudo haber adquirido la misma mediante violencia o valién-dose de medios clandestinos desconocidos al demandado, o de que quizá puede estar en posesión por la mera tolerancia de este último. En cuanto a la interpretación que se trata de dar al inciso 1 de la sección 2 de la ley de 1913, según fué enmendada en la forma que se indica más arriba, bastaría tal vez decir que éste es un pleito para impedir que s.e per-turbe una posesión que nunca se ha perdido, mas no un pleito para recobrar la posesión. El inciso 4 del artículo 462 del Código Civil a nuestro juicio no tiene que ver con el presente caso. Los pertinentes son los artículos 448 y 1869, que pro-veen:
"Artículo 448 (375, ed. de 1930). — Todo poseedor tiene derecho a ser respetado en su posesión; si fuere inquietado en ella, deberá ser amparado o restituido en dicha posesión por los medios que! las leyes de procedimientos establecen.”
“Artículo 1869 (1868, ed. de 1930). — Prescriben por el transcurso de un año:
' “1. — La acción para recobrar o retener la posesión.
“ >>
Sin embargo, si se tratara de una cuestión de interpreta-ción, estamos convencidos de que el inciso 1 de la sección 2, supra, debe ser interpretado en el sentido de que significa lo que sus términos dicen, o sea, “dentro del año precedente a la presentación de la demanda,” y no por espacio de más de un año anterior a la fecha de la alegada perturbación.
En realidad la demandante alegó haber poseído por espa-cio de más de un año anterior a la presentación del litigio, pero la apelante dice que esto no bastaba puesto que la de-mandante también alega que la perturbación ocurrió unos cuatro meses antes de entablarse el recurso y que por tanto *199no se desprende que la demandante estuviera en posesión por más de un año anterior a la fecha de la perturbación. Po-dría admitirse que un demandante que ha adquirido la po-sesión por medio de la fuerza o contra la voluntad de un poseedor anterior, luego de transcurrido un año, pueda im-pedir por medio de injunction al poseedor anterior que le per-turbe en la nueva posesión así adquirida. De ello no se co-lige que todo demandante en un recurso para impedir que se perturbe en su posesión deba alegar que ha poseído por un período mínimo de un año y un día con anterioridad a la fecha de la supuesta perturbación o amenaza de perturbación.
Otra contención de la apelante es que la corte de distrito cometió error al no aplicar o al interpretar erróneamente el artículo 1866 del Código Civil. A nuestro entender, carece igualmente de mérito.
Nos inclinamos a convenir con la demandada en que a Mon-serrate Concepción Correa, Merminuta, María de Jesús, Juliana, Sebastiana y Simona Sánchez no debió hacérseles res-ponsables de los actos no autorizados de su codemandado, co-heredero y condueño al perturbar la posesión de la deman-dante.
Otros señalamientos se refieren a la apreciación de la prueba. Aunque no se discuten estas cuestiones en el ale-gato de la apelante, hemos examinado la evidencia y no ha-llamos un error tan manifiesto en la apreciación de la misma que exija la revocación.

Debe modificarse la sentencia apelada eliminándose de la misma los nombres de Monserrate Concepción Correa, Mer-minuta, María, de Jesús, Juliana, Sebastiana y Simona Sán-chez, y así modificada, confirmarse.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.